Citation Nr: 0827653	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for Human Immunodeficiency Virus (HIV), claimed as due 
to a blood transfusion during right knee surgery at a VA 
Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1955 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran underwent a blood transfusion during his September 
1989 right knee surgery at a VA medical center.

2.  The veteran did not incur additional disability from the 
September 1989 right knee surgery at a VA Medical Center as a 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of VA, or as a result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability, claimed to be the result 
of VA treatment, are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.   See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


In an August 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a compensation claim under the provisions of 
38 U.S.C.A. § 1151, as well as specifying what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA. 

The veteran did not receive notice of the evidence needed to 
establish a disability rating and an effective date in the 
event that compensation was granted. However, the veteran was 
not prejudiced from this error because the denial of the 
compensation claim in this decision renders moot any question 
as to the appropriate disability rating or effective date to 
be assigned.  Thus, the Board finds that the essential 
fairness of the adjudication process was not affected by the 
VCAA error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. In a July 2008 
statement, the veteran's representative asserted that the 
duty to assist required VA to determine if there were medical 
quality assurance records, and to obtain and consider such 
records.  However, the representative did not explicitly 
state that such records actually existed.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  See Counts 
v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Moreover, such records are 
protected from disclosure by 38 U.S.C.A. § 5705(a) and the VA 
Adjudication Procedures Manual M21-1, Chapter 22, paragraph 3 
prohibits the RO from requesting or using such records.

Although the representative has argued that statutory and 
regulatory provisions allow for the use of such records 
"within the Department"; because such records, once obtained, 
must be considered in the claim, and records considered in 
the claim must be disclosed to claimants under VA regulations 
and pertinent case law, obtaining and using these records 
would inevitably entail disclosure.  See also Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  The Board can identify no 
authority within the provisions of 38 U.S.C.A. § 5705 that 
would allow it to request quality assurance records for the 
purpose of adjudicating a compensation claim, and no 
compelling reason to ask the RO to do that which its own 
internal procedures specifically prohibit.  As such, the 
Board finds there is no legal basis upon which to remand this 
matter to request medical quality assurance records.

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.  
The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations.   That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

Analysis

The veteran contends that he incurred HIV as a result of a 
blood transfusion that was part of his September 1989 right 
knee surgery at a VA Medical Center, and is therefore 
entitled to compensation under the provisions of 38 U.S.C.A § 
1151.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The provisions of 38 U.S.C.A. § 1151 were amended for claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996).  Since the appellant filed 
this § 1151 benefits claim in 2004, the amended 38 U.S.C.A. 
§ 1151 applies to this case.  See 38 U.S.C.A. § 1151 (West 
2002).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  In pertinent part, 38 U.S.C.A. § 
1151 provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.358(c)(1) and (2) provide as 
to "cause:" (c) Cause. In determining whether such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of...hospitalization, medical or surgical 
treatment..., the following considerations will govern: (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of...hospitalization, medical 
or surgical treatment,...

Multiple VA examination reports show that the veteran 
reported contracting HIV as a result of a blood transfusion 
at the time of the September 1989 right knee surgery at the 
VA Medical Center in Bronx, NY.  A September 2004 VA examiner 
noted that the veteran was positive for HIV, hepatitis A, 
hepatitis B, and hepatitis C.  The examiner noted that 
although the veteran denied intravenous drug use, this 
pattern of testing positive for multiple blood borne 
infections was characteristic for intravenous drug abusers 
and those who have received multiple blood transfusions.  

An October 2004 addendum to the report from the same VA 
examiner notes that he had reviewed the veteran's file and 
noted that the veteran had a total right knee replacement in 
September 1989 at a VA Medical Center and that the operative 
report made no mention of any blood transfusion.  The 
examiner noted that the veteran's complete medical records, 
including orders of the September 1989 operation, were 
available in the chart and there was no mention of any blood 
transfusion.  It was the examiner's opinion that the veteran 
did not have any blood transfusion at the time of or 
immediately following the total right knee replacement 
surgery in September 1989.  There are no contrary medical 
opinions of record.

In the instant case, there is no competent medical evidence 
demonstrating that the veteran had a blood transfusion at the 
time of his September 1989 right knee surgery.  There is also 
no evidence that the veteran incurred additional disability 
as a result of negligence, other fault on the part of VA, or 
an event that was not reasonably foreseeable in the September 
1989 knee surgery.  As such, the preponderance of the 
evidence is against a finding that the veteran incurred 
additional disability as a result of any negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable, in relation to the veteran's September 1989 
right knee surgery.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).  Therefore, compensation for benefits under 
38 U.S.C.A. § 1151 for HIV as the result of a blood 
transfusion during a September 1989 right knee surgery 
performed at a VA medical center is not warranted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 (West 2002) for Human 
Immunodeficiency Virus (HIV), claimed as due to a blood 
transfusion during right knee surgery at a VA Medical Center, 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


